            Case 1:17-cv-02148-PX Document 184 Filed 12/26/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 PEOPLE FOR THE ETHICAL TREATMENT
 OF ANIMALS, INC.,

        Plaintiff,
                                                             Civil Action No. PX-17-2148
        v.

 TRI-STATE ZOOLOGICAL PARK OF
 WESTERN MARYLAND, INC., et al.,

        Defendants.



                                    ORDER OF JUDGMENT

       The Court having returned a verdict in favor of the Plaintiff, People for the Ethical

Treatment of Animals, Inc., against all Defendants, it is this 26th day of December 2019,

       ORDERED,

       1.    Judgement is entered in favor of the Plaintiff, People for the Ethical Treatment of

             Animals, Inc.; and


       2.    Any and all prior rulings made by the Court disposing of any claims against any

             parties are incorporated by reference herein, and this ORDER shall be deemed to be a

             final judgment within the meaning of Fed. R. Civ. P. 58.


                                                                  /S/
                                                      Paula Xinis
                                                      United States District Judge
